Respondent, Metropolitan Life Insurance Company, has filed a petition for a rehearing, a petition for modification of the order made by this court, and brief in support thereof. No pleading or brief has been filed in opposition thereto. Appellant has, however, filed a waiver of further time and consented that the petitions be disposed of without delay. It is further made to appear, and not controverted, that the property involved was sold at sheriff's sale to the mortgagee, and that no sheriff's deed therefor has been issued, so that no intervening rights of third parties are in any way involved. Having fully considered the matter, the court is of the opinion that the decision heretofore written and filed, and published in 88 U. 229, 52 P.2d 433, should stand as written, with the exception that the order remanding the cause be amended by adding thereto the following: "The district court of Salt Lake county is further directed to recall its order of sale heretofore issued by it and to set aside the sale made thereunder, and after modification of the judgment in the respects required by this decision, to order a sale of the property involved herein under and pursuant to the judgment as modified."
The petition for a rehearing is denied.
MOFFAT and WOLFE, JJ., being disqualified, PRATT and McKINNEY, District Judges, participated herein. *Page 235